Citation Nr: 0430635	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Additional evidence has been received by VA and has not been 
considered by the RO; however, in the November 2004 Informal 
Hearing Presentation, the veteran's representative expressly 
waived preliminary review of the new evidence by the RO and 
requested the Board to consider this new evidence.  For the 
reasons below, however, this appeal must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of section 3.1(y) of this part and the 
claimed stressor is related to that prisoner-war-experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).  

If the diagnosis of a mental disorder does not conform to the 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125 (2003).  

The evidence of record reflects that the veteran engaged in 
combat with the enemy.  Specifically, communications from the 
Department of the Navy Review Boards Agency, dated in 
December 2003, reflect that the veteran's records have been 
administratively corrected and he has been authorized to 
receive the Vietnam Service Medal with 2 bronze service stars 
and the Combat Infantryman Badge 1st award.  The veteran's 
Form DD 214 and service personnel records demonstrate that he 
served in the Republic of Vietnam from March 1972 to January 
1973.  The Combat Infantryman Badge is accepted as evidence 
that the veteran was engaged in combat with the enemy.  
38 C.F.R. § 3.304(f)(1) (2004).  Accordingly, the Board 
concludes that the veteran's claimed stressors may be 
established by his lay testimony alone.  The remaining 
question is whether the medical evidence supports a diagnosis 
of PTSD which conforms to the criteria of DSM-IV as required 
by the regulations and whether such is linked to the 
veteran's confirmed combat duty.  38 C.F.R. §§ 3.304, 4.125 
(2004).  

VA outpatient treatment records reflect that, in October 
1999, the veteran had a positive PTSD screening but did not 
follow up with the mental health clinic.  Records from the 
Vet Center include a November 1999 intake assessment of 
alcoholism, depression/anxiety over money, and marital 
conflict.  A March 2002 treatment summary includes a 
diagnosis of rule out PTSD and a statement from the examiner 
that the veteran's presentation was consistent with symptoms 
of PTSD with depressive symptoms but the veteran had not 
completed the intake history/assessment.  

During his August 2003 personal hearing before a hearing 
officer at the RO, the veteran testified that he was exposed 
to combat during his service in Vietnam and that the most 
stressful incidents were the loss of a fellow service member 
whom he considered to be his best friend in service and 
seeing combat wounded at a military hospital.  The veteran 
testified that he did not know of the death of his friend 
until recently, when he was informed by his representative.  

A November 2003 report of VA PTSD examination reflects that 
the veteran's claims file, to include his VA and Vet Center 
treatment records as well as the report of social and 
industrial survey, were reviewed by the examiner.  The 
psychiatrist noted the veteran's stressors of combat 
exposure, seeing combat wounded in the military hospital, and 
the death of his best friend.  The examination report 
includes the conclusion that the veteran's experience of 
observing wounded in the hospital is not an allowable 
stressor because the DSM implies that, in order to be 
allowable, injuries are observed at the time that they occur.  
It is the unpredicted/unexpected nature of the event that 
makes it potentially traumatic.  With respect to the death of 
his best friend, the examiner commented that, inasmuch as the 
veteran did not learn of his friend's death until a year or 
two prior to the date of the examination, the veteran could 
not have experienced trauma for years over the loss of his 
friend.  The psychiatrist noted that the only valid stressor 
in considering the diagnosis of PTSD is the combat the 
veteran saw.  The examiner concluded that this combat, in and 
of itself, was not of sufficient intensity to warrant the 
veteran having symptoms of PTSD to the extent and at a 
frequency that would result in significant impairment in 
social, occupational, or other areas of functioning.  The 
only diagnoses were recorded as alcohol dependence  and a 
personality disorder.  

The Board finds that, while the November 2003 psychiatric 
examiner did not list PTSD as a diagnosis, his observation 
that the veteran's combat was not of sufficient intensity to 
warrant symptoms of PTSD to the extent and at a frequency 
that would result in significant impairment in social, 
occupational, or other areas of functioning implies that the 
veteran has PTSD.  (Emphasis added.)  The central question 
here is not whether PTSD symptoms cause significant 
impairment; that issue goes to the appropriate rating to be 
assigned.  Rather, one of the elements in establishing 
service connection, and the essential issue in this appeal, 
is whether the veteran meets the diagnostic criteria for 
PTSD.  The undersigned is also frankly troubled by the most 
recent VA examiner comment that "the only valid stressor in 
considering the diagnosis of PTSD is the combat the veteran 
saw"  and that "his combat, in and of itself, was not of 
sufficient intensity..."  Combat with the enemy is, by law, 
always of sufficient intensity to cause PTSD.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded another VA psychiatric 
examination, by a psychiatrist who has not examined him, to 
determine whether he meets the diagnostic criteria for PTSD 
and, if so, whether the veteran's PTSD is linked to his 
verified combat duty in Vietnam.  
 
In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for PTSD of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The RO should schedule the veteran 
for VA psychiatric examination by a 
psychiatrist who has not examined the 
veteran, and send the claims folder and a 
copy of this remand to the VA examiner 
for review.  The purpose of the 
examination is to determine whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, whether his PTSD is 
linked to his documented combat duty in 
Vietnam.  Following a review of the 
relevant evidence in the claims file, the 
history obtained from the veteran, the 
mental status examination, and any tests 
that are deemed necessary, the 
psychiatrist is asked to opine whether 
the veteran meets the diagnostic criteria 
for PTSD and, if so, whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that his PTSD is 
causally related to any incident of 
service, to include his verified combat 
duty in Vietnam.  The examiner is also 
asked to provide a rationale for any 
opinion expressed.

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for PTSD with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in December 2003, to 
include the document relating to the 
veteran's receipt of the CIB.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


